          Case 1:18-cv-12122-WGY Document 107 Filed 07/24/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


KEVIN MOITOSO, et al.
                                                                    1:18-CV-12122-WGY
                       Plaintiffs,

                       v.

FMR LLC, et al.,

                       Defendants.



       JOINT MOTION FOR LEAVE TO CONDUCT ONE EXPERT DEPOSITION
                  OUTSIDE EXPERT DISCOVERY DEADLINE


        Pursuant to Local Rule 7.1(b)(3), Defendants FMR LLC, the FMR LLC Funded Benefits

Investment Committee, the FMR LLC Retirement Committee, Fidelity Management & Research

Company, FMR Co., Inc., and Fidelity Investments Institutional Operations Company, Inc.,

(“Defendants”) and Plaintiffs Kevin Moitoso, Tim Lewis, Mary Lee Torline, and Sheryl Arndt

(“Plaintiffs”), respectfully move for leave to conduct the deposition of one of Plaintiffs’ expert

witnesses after the expert discovery cut-off. The witness in question is not available to be

deposed prior to the August 9, 2019, discovery cutoff due to a medical restriction. The parties

have mutually agreed to a deposition date of August 27, 2019.

        Movants respectfully submit that this limited extension of the discovery deadline as to

one expert witness will not interfere with or delay any other case deadlines.




ACTIVE/100341144.1
          Case 1:18-cv-12122-WGY Document 107 Filed 07/24/19 Page 2 of 3



Dated: July 24, 2019                     Respectfully submitted,

                                         GOODWIN PROCTER LLP

                                         _/s/ Alison V. Douglass________________
                                         Alison V. Douglass (BBO # 646861)
                                         John J. Falvey, Jr. (BBO #542674)
                                         100 Northern Avenue
                                         Boston, Massachusetts 02210
                                         (617) 570-1000
                                         adouglass@goodwinlaw.com
                                         jfalvey@goodwinlaw.com

                                         Attorneys for Defendants


                                         NICHOLS KASTER, P LLP

                                         _/s/ Kai Richter        _______________
                                         Kai Richter (admitted pro hac)
                                         Paul J. Lukas (admitted pro hac)
                                         Brock J. Specht (admitted pro hac)
                                         Carl F. Engstrom (admitted pro hac)
                                         Jacob T. Schutz (admitted pro hac)
                                         Mark E. Thomson (admitted pro hac)
                                         4600 IDS Center
                                         80 S. 8th Street
                                         Minneapolis, MN 55402
                                         (612) 256-3200
                                         krichter@nka.com
                                         lukas@nka.com
                                         bspecht@nka.com
                                         cengstrom@nka.com
                                         jschutz@nka.com
                                         mthomson@nka.com

                                         Jason M. Leviton (BBO #678331)
                                         Jacob A. Walker (BBO#688074)
                                         BLOCK & LEVITON LLP
                                         260 Franklin Street, Suite 1860
                                         Boston, MA 02110
                                         (617) 398-5600
                                         jason@blockesq.com
                                         jacob@blockesq.com

                                         Attorneys for Plaintiffs


ACTIVE/100341144.1
          Case 1:18-cv-12122-WGY Document 107 Filed 07/24/19 Page 3 of 3




                              LOCAL RULE 7.1.(a)(2) CERTIFICATE

         I, Alison V. Douglass, hereby certify that counsel for the parties have conferred in good
faith regarding the issues presented by the foregoing motion, and the parties jointly seek the
relief requested herein.



                              CERTIFICATE OF SERVICE

      I hereby certify that on July 24, 2019, a true and correct copy of the foregoing was served
by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                              s/ Alison V. Douglass




ACTIVE/100341144.1
